Citation Nr: 1711591	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for dysthymic disorder in excess of 30 percent prior to January 9, 2013; in excess of 50 percent from January 9, 2013, to December 4, 2015; and in excess of 70 percent thereafter.

2.  Entitlement to a compensable rating for migraine headaches.

3.  Entitlement to an increased rating in excess of 20 percent for residuals of a left spermatocele with varicocele/hydrocele and infertility.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 21, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2000 to July 2008.  

These matters are before the Board of Veterans'Appeals (Board) on appeal of July 2010 (migraines and dysthymia) and December 2012 (spermatocele) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

With respect to the claims for increased ratings for dysthymia and migraines, in July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  In December 2015, the Veteran indicated that he did not desire a hearing on his claim for an increased rating for his service-connected spermatocele.  

In September 2015, the Board remanded the matter for further development.  The matter is now back before the Board.

The Board notes that the September 2015 Board remand listed the issues as initial increased rating claims; however, a review of the evidence indicates that this was in error, as these claims are not initial increased rating claims.  By way of background, in August 2008, the Veteran filed his original claim for service connection for removal of a lump, left testicle, headaches, and depression.  An October 2008 rating decision granted service connection for dysthymia at 30 percent disabling, migraine headaches at noncompensably disabling, and a left spermatocele, post-operative, at noncompensably disabling, all effective July 11, 2008.  The Veteran did not appeal this decision.  In April 2010, the Veteran filed increased rating claims for his service-connected dysthymia, migraine headaches, and left spermatocele.  A July 2010 rating decision increased the rating for the left spermatocele to 20 percent, effective April 23, 2010, the date of the Veteran's increased rating claim.  The July 2010 rating decision also continued the 30 percent rating for dysthymia and the noncompensable rating for migraine headaches.  In August 2010, the Veteran filed a notice of disagreement with the July 2010 rating decision, but only with respect to the dysthymia and migraine headaches issues.  In February 2012, the Veteran filed an increased rating claim for his service-connected left spermatocele.  A December 2012 rating decision continued the 20 percent evaluation for the left spermatocele with varicocele/hydrocele.  In January 2013, the Veteran filed a notice of disagreement with the December 2012 rating decision.  Although the RO continued to list these issues as initial increased rating claims in the April 2016 Supplemental Statement of the Case (SSOC), the Board concludes that the Veteran has not relied on these listings to his detriment.  As such, the Board has recharacterized the issues accordingly on the title page.

During the pendency of the appeal, in an April 2016 rating decision, the RO granted a 70 percent rating for the Veteran's dysthymic disorder, effective December 4, 2015.  The RO also granted a TDIU, effective August 21, 2015.  As the grant of a 70 percent rating for the service-connected dysthymia, effective December 4, 2015, and the grant of a TDIU, effective August 21, 2015, did not constitute full grants of the benefits sought, the increased rating issue and TDIU issue remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to an increased rating for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's migraine headaches have not been manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.  

2.  The Veteran's residuals of a left spermatocele with varicocele/hydrocele and infertility is not shown to have resulted in atrophy of both testis, removal of both testis, voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day, daytime voiding interval less than one hour, or; awakening to void five or more times per night, obstructed voiding, urinary tract infection, or renal dysfunction.

3.  Beginning March 24, 2014, the Veteran was unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

2.  The criteria for an increased rating higher than 20 percent for the service-connected left spermatocele with varicocele/hydrocele and infertility have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 7523, 7524, 7529 (2016).

3.  Beginning March 24, 2014, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in September 2015 for additional evidentiary development.  In particular, the Board requested that the AOJ ascertain whether the Veteran desired a hearing on his increased rating claim for residuals of a left spermatocele with varicocele/hydrocele and infertility.  The Board also instructed the AOJ to contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his migraines and spermatocele.  The Board instructed the AOJ to take appropriate measures to request copies of any outstanding records of pertinent VA (dated from March 10, 2015 to the present) or private medical treatment, and associate them with the claims file.  Then, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected migraine headaches.  

In November 2015, the AOJ requested the Veteran clarify if he desired a hearing on his increased rating claim for residuals of a left spermatocele with varicocele/hydrocele and infertility.  The AOJ also requested that the Veteran identify any outstanding VA and non-VA records pertaining to his migraines and spermatocele.  In a response dated in December 2015, the Veteran indicated that he did not want a hearing on his increased rating claim for residuals of a left spermatocele with varicocele/hydrocele and infertility.  The Veteran indicated that all of his treatment had been at the Dallas VA Medical Center (VAMC) through December 2015.  He noted that the only outside treatment he had received was from Parkland Hospital, which he had already submitted.  The AOJ obtained updated VA treatment records from the Dallas VAMC from March 2015 to April 2016.  In January 2016, the AOJ provided the Veteran with a VA examination for his service-connected migraine headaches.  In an April 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claims.

Thus, with respect to this decision, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by a letters dated in May 2010 (headaches and spermatocele) and November 2015 (TDIU).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claims on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  

With respect to the claim for a compensable rating for migraine headaches, the Veteran was afforded VA examinations in May 2010, March 2013, and January 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for a compensable rating for migraine headaches, there is no additional evidence which needs to be obtained. 

With respect to the claim for an increased rating in excess of 20 percent for residuals of a left spermatocele with varicocele/hydrocele and infertility, the Veteran was afforded a VA examination in June 2012.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  Thus, with respect to the Veteran's claim for an increased rating in excess of 20 percent for residuals of a left spermatocele with varicocele/hydrocele and infertility, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating - Migraine Headaches

The Veteran contends that a compensable rating is warranted for his service-connected migraine headaches.  

The Veteran's migraine headaches have been rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Reviewing the relevant evidence of record, on VA examination in May 2010, the examiner noted a diagnosis of migraine headaches.  The Veteran reported periods of flare-ups resulting in pain, weakness, fatigue, and functional loss.  The Veteran described the flare-ups as "strong headaches," indicating that he felt them on the front part going through his eyes to the jaw.  The Veteran described the flare-ups as severe, occurring an average of two to three a week, and lasting sometimes less than one hour, one, two, or three hours.  The Veteran noted taking alleviating medications for his flare-ups.  The Veteran estimated the extent of impairment on daily activities as moderate.  The Veteran reported that he was currently on treatment for his migraine headaches in the form of butalbital, caff, and acetaminophen every four to six hours.  The Veteran denied any side effects from this treatment.  

On physical examination, the examiner noted that the Veteran's coordination, speech, orientation, memory, and cranial nerve function were all normal.  The examiner found that the Veteran suffered from migraine headaches several times a week lasting from a few hours up to a whole day.  The examiner noted that the Veteran could continue activity during his headaches, but had to "pause" while they were severe.  The examiner found that the Veteran was able to perform activities of daily living and work in the Census office, in a sedentary job.  The examiner noted that the Veteran did have some functional limitations during his headaches, but was able to continue activities after a short time.

In the Veteran's notice of disagreement dated in July 2010, the Veteran pointed to medical literature on seizures and dizziness.  The Veteran explained that although the examiner used the word "pause," he did not think that word best described what he went through with his migraine headaches.

In a VA treatment record dated in December 2012, it was noted that the Veteran had a history of headaches, stable on medications.

On VA examination in March 2013, the examiner noted a diagnosis of migraine headaches.  The Veteran reported headaches four to five days a week, lasting from a few minutes to several hours.  He stated that he usually experienced the headaches around his left eye, behind his forehead, or in his bilateral temples.  He denied any nausea or vomiting, and noted that phono/photosensitivity was rare.  He described the pain as throbbing.  The Veteran denied incapacitating episodes associated with his headaches.  He noted that he previously missed work because of his headaches, but not in the past two months since he started a new job.  He noted that he was prescribed butalbital, caffeine, and acetaminophen for his headaches.  He indicated that it had been six months since he last filled his prescription of a one-month supply of medication.  He noted that he still had four refills left.  He noted that he had not been referred to any specialists for his headaches.  He noted that a brain magnetic resonance imaging (MRI) in May 2010 was essentially normal.

The examiner noted that the Veteran's treatment plan included taking medication for the diagnosed condition (butalbital/caffeine/acetaminophen).  The Veteran noted the following symptoms of headache pain: pulsating or throbbing head pain and pain on both sides of the head.  The Veteran indicated that he experienced non-headache symptoms associated with his headaches (changes in vision).  He indicated the duration of his typical head pain was less than one day.  The Veteran denied characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner found that the Veteran's headache condition did not impact his ability to work.

In a VA treatment record dated in March 2014, the Veteran complained of headaches.  In September 2014, it was noted that the Veteran had a history of migraine headaches, stable on medications.

During his July 2015 Board hearing, the Veteran testified that his headaches had worsened.  He described his migraine headaches as manifesting by pain in the temples and back of head.  He testified that he had to pause (sit down, close eyes, or nap) for two to three seconds during his headaches.  He described daily headaches that he treated with medications.  He indicated that his migraine headache disability interfered with his ability to work because he had to pause due to the pain.

On VA examination in January 2016, the examiner noted a diagnosis of migraine headaches.  The Veteran reported his headaches were the same "on/off."  He indicated that the headaches occurred on either the right or left side of the head.  He described the pain as "throbbing pressing."  The Veteran reported that the headaches occurred three to four times per week lasting two to three hours.  He reported that the only thing associated with the headaches was occasional left eye pain.  He reported daily treatment with butalbital, caffeine, and acetaminophen.  He noted he was currently unemployed; however, when we was working, he had to "pause for 1-2 minutes at work" when he had a headache.

The examiner noted treatment with continuous medication (butalbital/caffeine/acetaminophen).  The examiner noted pulsating or throbbing headache pain located on either the right or left side of the head.  The examiner indicated that the Veteran did not experience any non-headache symptoms associated with his headaches.  The examiner noted that the duration of the typical head pain was less than one day.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner found that the Veteran's headache condition did not impact his ability to work.

In a VA treatment record dated in April 2016, the examiner noted that the Veteran had a history of migraine headaches, stable.

The evidence of record does not show that the Veteran's service-connected migraine headaches manifested any characteristic prostrating attacks of headache pain at any time during the appeal period.  In this regard, although the evidence is clear that the Veteran experiences migraine headaches that are no doubt painful, the evidence, including the Veteran's own statements, weighs against finding that he experiences any prostrating attacks of headache pain.  Specifically, all of the VA examiners determined that the Veteran did not have characteristic prostrating attacks of migraine pain or non-migraine prostrating attacks of headache pain, and that his headaches did not prevent him from performing his usual daily activities.  The Veteran has not disputed these findings.  For example, in the May 2010 examination, the Veteran estimated the extent of impairment on daily activities as moderate.  He reported that he could continue activity during his headaches, but had to "pause" while they were severe.  The examiner found that the Veteran was able to perform activities of daily living.  The examiner noted that the Veteran did have some functional limitations during his headaches, but was able to continue activities after a short time.  In his March 2013 VA examination, the Veteran denied incapacitating episodes associated with his headaches.

The evidence has also not shown that the Veteran's headaches were productive of severe economic inadaptability.  In this regard, the Veteran has indicated that when he experienced a headache at work, he would have to "pause" for a few minutes due to the pain.  Moreover, although the Veteran noted in his March 2013 VA examination that he previously missed work because of his headaches, the Veteran's functional impairment from his migraine headaches does not rise to the level of "severe economic inadaptability."  Notably, the May 2010 examiner found that the Veteran was able to work in the Census office, in a sedentary job, and the March 2013 and January 2016 examiners found that the Veteran's headache condition did not impact his ability to work.  

As such, there is no basis for a higher rating for this disability, and the claim for entitlement to a compensable rating for migraine headaches must be denied.

V.  Increased Rating - Left Spermatocele

The Veteran asserts that he is entitled to an increased rating in excess of 20 percent for his service-connected left spermatocele with varicocele/hydrocele and infertility.  

The Veteran's left spermatocele with varicocele/hydrocele and infertility is currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7529.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted genitourinary disorder is the service-connected disorder, and it is rated as if the residual condition is benign neoplasms of the genitourinary system under Diagnostic Code 7529.

Diagnostic Code 7529, Benign neoplasms of the genitourinary system, indicates that the disability should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  The Veteran has not been shown to have renal dysfunction at any time during the appeal period.  Instead, his current 20 percent evaluation has been assigned based on voiding dysfunction.  Specifically, urinary frequency with evidence of nighttime voiding up to three times.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, or obstructed voiding.  

Under the subcategory of voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  When the wearing of absorbent materials which must be changed more than four times per day is required, a 60 percent rating is warranted.  A 60 percent rating is the highest schedular rating for voiding dysfunction.  38 C.F.R. § 4.115a (2016).  

Under the subcategory of urinary leakage, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Under the subcategory of obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Finally, urinary tract infections where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrant a 30 percent rating.  38 C.F.R. § 4.115a (2016).

Additionally, the Board notes that in a rating decision dated in September 2013, the RO also granted entitlement to service connection for infertility and assigned a noncompensable evaluation, based on complete atrophy of one testicle under Diagnostic Code 7523.  See 38 C.F.R. § 4.115b (2016).  The RO also granted entitlement to special monthly compensation based on loss of use of a creative organ.

As the Veteran's infertility has been included with his residuals of a left spermatocele with varicocele/hydrocele disability, the Board will also consider whether a higher rating is warranted under any of the genitourinary diagnostic codes under 38 C.F.R.§ 4.115b.  See 38 C.F.R. § 4.115b (2016).
Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a maximum 20 percent rating for complete atrophy of both testis (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  Id.

Diagnostic Code 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a maximum 30 percent rating for removal of both testis (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  Id.

Reviewing the relevant evidence of record, on VA examination in June 2012, the examiner noted a diagnosis of spermatocele and varicocele/hydrocele.  The Veteran reported being diagnosed with spermatocele in 2005 with subsequent surgical removal in 2007.  The Veteran reported that last year, he felt a lump in his left testes.  He noted that he was concerned due to decreased fertility according to recent lab reports.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  The examiner indicated that the Veteran had not had an orchiectomy.  The examiner indicated that the Veteran did not have a voiding dysfunction or a history of recurrent symptomatic urinary tract or kidney infections.  The examiner indicated that the Veteran did not have erectile dysfunction or retrograde ejaculation.  The examiner indicated that the Veteran did not have a history of chronic epididymitis, epididymo-orchitis or prostatitis.  

On examination, the left testicle was larger than the right testicle.  The left epididymis was larger than the right epididymis.  The examiner noted that the Veteran's residuals of his left spermatocele removal included infertility, enlarged epididymis, and varicocele/hydrocele.  The examiner noted that imaging studies in July 2011 did not reveal any testicular or scrotal mass; however, they revealed small bilateral varicoceles and a small right hydrocele.  The examiner noted that imaging studies also showed the left epididymis was larger than the right, with normal vascularity on both sides.  A semen analysis revealed a good prognosis.  The examiner indicated that the Veteran's condition did not impact his ability to work.  The examiner explained that a spermatocele was an abnormal sac (cyst) that developed in the epididymis (the small, coiled tube located on the upper testicle that collects and transports sperm).  The examiner noted that a spermatocele was generally painless and noncancerous, and filled with milky or clear fluid that may contain sperm.  The examiner explained that the exact cause of spermatoceles was unknown, but may be due to a blockage in one of the tubes that drains sperm.

The Board finds that an evaluation higher than 20 percent is not warranted at any time during the appeal period.  In this regard, the Veteran's current 20 percent evaluation has been assigned based on voiding dysfunction.  Specifically, urinary frequency with evidence of nighttime voiding up to three times.  However, on VA examination in June 2012, the Veteran did not have any voiding dysfunction causing urinary leakage or increased urinary frequency.  Although the Board will not disturb the currently assigned 20 percent evaluation despite the evidence suggesting improvement, there is no basis to warrant a higher rating under the provisions for voiding dysfunction, obstructed voiding, or urinary tract infection at 38 C.F.R. § 4.115a.  Moreover, there is no evidence to show that the Veteran's residuals of a left spermatocele with varicocele/hydrocele and infertility disability is productive of renal dysfunction.  38 C.F.R. § 4.115a.

The Board has also considered whether a higher rating is warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As noted above, in a rating decision dated in September 2013, the RO also granted entitlement to service connection for infertility and assigned a noncompensable evaluation, based on complete atrophy of one testicle under Diagnostic Code 7523.  See 38 C.F.R. § 4.115b (2016).  The RO also granted entitlement to special monthly compensation based on loss of use of a creative organ.  As such, no further consideration under 38 C.F.R. § 4.115b, Diagnostic Code 7523, is warranted.

Accordingly, the preponderance of the evidence is against assignment of an evaluation higher than 20 percent for the service-connected residuals of a left spermatocele with varicocele/hydrocele and infertility.



Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's residuals of a left spermatocele with varicocele/hydrocele and infertility disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's residuals of a left spermatocele with varicocele/hydrocele and infertility has resulted in complete atrophy of one testicle causing infertility.  

With respect to the service-connected migraine headaches, the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 contemplate prostrating and non-prostrating attacks of migraine headaches.  Higher schedular evaluations are also available for more severe manifestations, such as severe economic inadaptability.  The Veteran has reported headache pain on the right and left side occurring three to four times per week lasting two to three hours associated with his service-connected migraine headaches disability.  He has consistently denied prostrating attacks and has indicated that he is able to perform ordinary activities of daily living during the headaches, with only brief pauses during severe periods of pain.  The Board finds that the duration and severity of the Veteran's migraine headaches are contemplated by the rating criteria.  

Accordingly, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for dysthymic disorder, residual left spermatocele with varicocele/hydrocele and infertility, eczema, chondromalacia left knee, chondromalacia right knee, left inguinal hernia post-operative, migraine headaches, and surgical scar associated with left inguinal hernia, post-operative.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").



VI. TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that he is unemployable as a result of his service-connected disabilities, to specifically include his service-connected dysthymic disorder, residuals of left spermatocele with varicocele/hydrocele and infertility, and chondromalacia of the left knee.  Currently, he is in receipt of service connection for dysthymic disorder, rated at 70 percent; residual left spermatocele with varicocele/hydrocele and infertility, rated at 20 percent; eczema, rated at 10 percent; chondromalacia of the left knee, rated at 10 percent; and chondromalacia of the right knee; left inguinal hernia post-operative; migraine headaches; and surgical scar associated with the left inguinal hernia, all rated as noncompensable.  His combined service connected disability rating is presently 80 percent, effective from December 4, 2015, and 70 percent, effective from January 9, 2013.  As such, the Veteran met the criteria for consideration of a schedular TDIU beginning January 9, 2013.  

The Board notes that in a rating decision dated in April 2016, the RO granted entitlement to TDIU, effective August 21, 2015.  The RO explained that it assigned August 21, 2015, as the effective date for the grant of TDIU because this was the day after the Veteran last worked, as shown on his VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The RO noted that this was considered a full grant of the benefit sought.

However, the Board does not consider this a full grant of the benefit sought, and it must still consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable prior to August 21, 2015, as this issue was raised as part of his claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, on the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran reported that he last worked full-time on March 23, 2014, which he indicated was the date his disability affected his full-time employment.  He listed dysthymic disorder, left spermatocele, and left knee as the disabilities preventing him from maintaining gainful employment.  He reported that he left his last job because of his disabilities.  He noted that he had a college education, with no additional training.  

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners, the Board finds that the Veteran's service-connected disabilities likely prevented him from obtaining and maintaining gainful employment beginning March 23, 2014.  The Veteran is significantly limited by both his dysthymic disorder and his physical disabilities involving his right and left knees.  
The Veteran's dysthymic disorder causes occupational and social impairment with deficiencies in most areas.  See December 2015 VA examination.  In particular, the December 2015 examiner found that the Veteran was likely to be moderately impaired in a work environment that contained moving machinery or equipment, as his depression symptoms such as reduced concentration, increased distractibility, and slowed reactions would likely increase the possibility of someone being accidentally injured in this type of setting.  The examiner also found that the Veteran would likely be moderately impaired in a work environment that requires the ability to sustain concentration and focus as normally found in most jobs; the examiner noted that his depression symptoms of impaired concentration, low energy, and slowed reactions would result in decreased productivity in any work environment.  The examiner found further that the Veteran was likely to be moderately to severely impaired in a work environment that was fast-paced, complex, and/or frequently changing, as his depression symptoms such as impaired concentration, low energy, and slowed reactions would make it very difficult for the Veteran to function adequately in an environment requiring a lot of mental processing.  Finally, the examiner found that the Veteran would likely be moderately impaired in a work environment that required a rigid adherence to a set work schedule, as his depressive symptoms would likely cause excessive absenteeism, tardiness, and the need to leave work early due to depressed mood, low energy, and low motivation.  

In addition, the physical limitations from his chondromalacia of the right and left knees limits his ability to perform jobs requiring extended standing and walking more than three to four hours per eight-hour shift.  See December 2015 VA examination and March 2016 opinion.

The Board acknowledges that the evidence shows that the Veteran worked several odd jobs in 2014 and 2015.  However, this employment can only be considered marginal, because it has been part-time and sporadic.  In this regard, he indicated that he worked from March 2014 to May 2014 as a car salesmen, but was fired from this job.  Additionally, in his Board hearing testimony in July 2015, he indicated that he had been unemployed for over a year, but recently started working a temporary job three weeks ago.  In his December 2015 VA examination, the Veteran clarified that he last worked for two months until August 2015 as an on-site supervisor for a staffing company.  He noted that he developed a lot of anxiety and panic attacks because he could not get good sleep.  He stated that he was fired as a result of these factors.  

Ultimately, the Board finds that the preponderance of the evidence establishes that beginning March 24, 2014, the Veteran, given his occupational history and functional limitations, was unable to obtain or retain substantially gainful employment due to the combined effects of his service-connected disabilities.  The Board notes that entitlement to TDIU for the period prior to March 24, 2014, is not established, as the Veteran was gainfully employed during this time.  See VA Form 21-8940 dated in December 2015.  


ORDER

Entitlement to a compensable rating for migraine headaches is denied.

Entitlement to a rating in excess of 20 percent for residuals of a left spermatocele with varicocele/hydrocele and infertility is denied.

Beginning March 24, 2014, entitlement to TDIU is granted.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his service-connected dysthymic disorder in December 2015, and evidence recently added to the file indicates that his symptomatology may have worsened.  In particular, a VAMC Report of Hospitalization revealed that the Veteran was hospitalized for his service-connected dysthymic disorder in March 2016 after attempting suicide by overdose.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence suggesting that the Veteran's service-connected dysthymic disorder may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his dysthymic disorder.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed to
   the extent possible, the Veteran should then be 
   afforded a VA psychiatric examination, with an 
   appropriate examiner, to determine the current nature 
   and severity of his service-connected dysthymic 
   disorder.  The claims folder, including a copy of this 
   remand, must be made available to the examiner, and 
   the examiner must review the entire claims file in 
   conjunction with the examination.
   
      All relevant tests and studies should be undertaken.
The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's dysthymic disorder.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claim.  If any 
	benefit sought remains denied, a supplemental 
	statement of the case should be provided to the 
	Veteran and his representative after according the 
	requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


